DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of a Response, filed 08/18/2022, to the Nonfinal Office Action, filed 05/18/2022. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 11/06/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Response to Arguments
Applicant’s statement about the provisional non-statutory double patenting rejection, “… since this is a provisional rejection, Applicant respectfully reserves any response thereto until the rejection is no longer provisional or there are no remaining rejections,” is considered. The rejection then still stands until such time.

Applicant’s arguments towards the Drawing objection and 112 Rejections with regards “CSI reports” and “CSI report types” have been fully considered. The Examiner has reviewed the sections of the specification that describe Figs. 9 and 14. After reviewing these sections of the specification and the explanations given by the Applicant, the “CSI reports” are defined as “feedback messages” and “CSI report types” are defined as PI, RI, CQI,CRI, PMI, PPI, or the like, as illustrated in Figs. 9 and 14, and explained in columns 13 – 15, 19, and 20.  The Drawing Objection and 112 Rejections with regards to “report types” have been withdrawn. 

Applicant’s arguments and amendments with respect to the 112 Rejection to the limitation of “an index for the each CSI configuration” have been fully considered and are persuasive.  The 112 Rejection to the limitation of “an index for the each CSI configuration” has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim(s) 21 – 40 in view of Ko have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument which were necessitated by the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims, the newly added limitation of “channel measurement resource information” is not found in the specification and is unclear as to what the difference from the previously claimed “channel measurement information” and the newly amended limitation “channel measurement resource information” are. Furthermore, the Applicant has only submitted blanket citations of their specification for support of the amendments and has not mapped the limitation to any specific meaning in the specification. Applicant is asked to specifically map “channel measurement resource information” to the supporting element in the specification much like was done in their response to “CSI report type” and “an index for the each CSI configuration” in their response to the previous office action.
All dependent limitations are rejected for their dependency on the above rejected independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 17 of copending Application No. 16/552,732 (reference application hereinafter, “the ‘732 application”).  This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘732 application claims the similar limitations with added features, i.e., the instant application is a broader version of the ‘732 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21, 22, 26, 27, 31, 32, 36, and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. U.S. Patent No. 10,554,281, hereinafter “Lee”.

Claim 21:
A method for transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising:
identifying, a plurality of CSI configuration information, each CSI configuration information including channel measurement resource information, interference measurement resource information, and a CSI configuration index; and
Lee disclose a method for transmitting channel state information (CSI), (e.g., Abstract). Lee further discloses identifying, by a user equipment, a plurality of CSI configuration information, each CSI configuration information including channel measurement resource information, interference measurement resource information, and a CSI configuration index, “Accurate interference measurement may be used for optimizing the system throughput by allowing finer link adaptation.”, (e.g., 15:41 – 16:26 et seq., 19:3 et seq.). Lee further teaches the measuring of a channel from a zero power or non-zero power from the transmission from the base station, (e.g., 27:54 – 28:56 et seq., 30:49 et seq.), along with an index, (e.g., 19:21 – 59 et seq. 24:1 et seq.).
transmitting, to a base station in the wireless communication system, CSI corresponding to a CSI configuration information among the plurality of CSI configuration information, based on a CSI report type and the CSI configuration index, in case of a collision between a plurality of CSI reports corresponding to the plurality of CSI configuration information.
Lee teaches such a transmission to a base station when a collision occurs, (e.g., 22:60 – 23:34 et seq.).

Furthermore, the limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim 26 teaches similar limitations as claim 21 and is therefore rejected for similar reasons as stated above.
Claims 31 and 36 teach similar limitations as claim 1 with the added limitations of a transceiver and controller. Lee teaches these and other limitations similarly stated in claim 1, see above cited areas, and are therefore rejected for similar reasons as stated above.


Claim 22:
A method of claim 21, wherein the CSI corresponding to the CSI configuration information comprises at least one of a rank indicator (RI), a subband channel quality indicator (CQI), a wideband CQI, a precoding matrix indicator (PMI), or a CSI-reference signal (RS) resource indicator (CRI).
As closely interpreted by the Examiner, Lee teaches this limitation, (e.g., 14:52 – 15:55 et seq.).  
Claims 27, 32, and 37 teach similar limitations as claim 22 and are therefore rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, 25, 28, 29, 30, 33, 34, 35, 38, 39, and 40 teach are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, and further in view of Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”.

Claim 23:
A method of claim 21, wherein a CSI report type with the wideband CQI has a lower priority than a CSI report type with the RI.
Ko teaches such a scenario, (e.g., Abstract, ¶¶ 0011 – 0012, 0540 – 0579; Tables 70 – 74).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ko with Lee because utilizing priorities in a communication network yields the predictable result of the message with the highest importance being received over lower important messages.
Claims 28, 33, and 38 teach similar limitations as claim 23 and is therefore rejected for similar reasons as stated above.

Claim 24:
A method of claim 21, wherein a CSI report type with the subband CQI has a lower priority than a CSI report type with the wideband CQI.
Ko teaches such a scenario, (e.g., Abstract, ¶¶ 0011 – 0012, 0540 – 0579; Tables 70 – 74).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ko with Lee because utilizing priorities in a communication network yields the predictable result of the message with the highest importance being received over lower important messages.
Claims 29, 34, and 39 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.



Claim 25:
A method of claim 21, wherein in case of a collision between the plurality of CSI reports with a same priority for the CSI report type, the transmitted CSI corresponding to the CSI configuration information corresponds to a CSI configuration information with a lowest index among the plurality of CSI information.
The limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Ko teaches this limitation where in the lowest priority for each of CSI (RI, PMI, CQI) is determined and are given specific priorities, (e.g., ¶¶ 0011 - 0012, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0540 – 0579; Tables 70 – 74). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ko with Lee because of similar reasons stated above.
Claims 30, 35, and 40 teach similar limitations as claim 25 and are therefore rejected for similar reasons as stated above.
Conclusion                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992


/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferee:  

/Roland Foster/, Primary Examiner, Art Unit 3992
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992